UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1086


STEVEN IVEY,

                Plaintiff – Appellant,

          v.

FAIR   LABOR  RELATIONS   AUTHORITY,  a/k/a   Federal   Labor
Relations Authority; NATIONAL TREASURY EMPLOYEES UNION,

                Defendants – Appellees,

          and

DOUG VAN BUREN; LISA PORTER; ANGELA STRONG,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Dever,
III, Chief District Judge. (2:10-cv-00064-D)


Submitted:   June 11, 2012                  Decided:   June 19, 2012


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Ivey, Appellant Pro Se.    Pamela Penny Johnson, Rosa M.
Koppel, FEDERAL LABOR RELATIONS AUTHORITY, Washington, D.C.;
Peyton H.N. Lawrimore, L. Pat Wynns, NATIONAL TREASURY EMPLOYEES
UNION, Washington, D.C., for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Steven Ivey seeks to appeal the district court’s order

granting the Defendants’ motions to dismiss his complaint.                                We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he

timely    filing    of    a    notice   of       appeal   in   a   civil   case      is    a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The district court’s order was entered on the docket

on October 24, 2011.            The notice of appeal was filed on January

17, 2012.       Because Ivey failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are       adequately      presented    in    the

materials      before    the    Court   and       argument     would   not     aid    the

decisional process.



                                                                             DISMISSED

                                             3